Citation Nr: 1520587	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,850.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel











INTRODUCTION

The Veteran served on active duty from April 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Milwaukee, Wisconsin, Committee on Waivers and Compromises (COWC) dated in March 2013, which denied waiver of recovery of the overpayment.  


FINDINGS OF FACT

1.  From June 2012 to October 2012, the Veteran received VA pension benefits in the monthly amount of $1,020.  

2.  Due to his concurrent receipt of SSA disability benefits throughout this period, an overpayment of $3,850 was created.  

3.  Subsequently, in July 2014, he was granted compensation benefits effective in March 2011; for the period from June 2012 to October 2012, he was retroactively awarded compensation in the monthly amount of $1,108, as the greater benefit, instead of pension benefits.  

4.  The grant of compensation eliminated the overpayment.


CONCLUSION OF LAW

1.  The original overpayment of pension benefits of $3,850 was properly created, based on the Veteran's receipt of pension benefits at that time.  38 U.S.C.A. §§ 1521, 1503 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2014).  

2.  The subsequent retroactive award of compensation benefits, in an amount higher than the amount of pension originally paid, for the period from June 2012 to October 2012, eliminated the overpayment.  38 U.S.C.A. §§ 1110, 1116, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.310, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Information necessary for the instant Board decision on the waiver claim is already in the virtual claims folders, and, in view of the outcome, the Veteran is not prejudiced by any deficiencies in notice or development.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); Barger v. Principi, 16 Vet.App. 132 (2002); Bernard v. Brown, 4 Vet.App. 384 (1993).  

The overpayment at issue in this case was created in October 2012, when the RO retroactively reduced the Veteran's VA pension benefits effective in June 2012, on the basis of his concurrent receipt of SSA benefits.  See 38 U.S.C.A. §§ 1521, 1503 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2014).  The Veteran was informed by the VA Debt Management Center (DMC), in November 2012, that as a result, an overpayment in the amount of $3,850 had been created, which must be repaid.  He requested a waiver, and the COWC denied the waiver request on the basis that recovery of the overpayment would not be against equity and good conscience.

The Veteran has not explicitly challenged the validity or proper creation of the debt.  Nevertheless, the issue of the validity of the debt is implicit in the issue of waiver.  See Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).  Moreover, this matter must be addressed, in the first instance, prior to a Board decision on the waiver issue.  Id.  In this regard, any overpayment found to be improperly created would not constitute a debt owed by the Veteran, and, accordingly, the overpayment would be reduced or eliminated.  

The Veteran's waiver request was processed by the PMC in Milwaukee, and the appeal was perfected in 2013.  Jurisdiction of his claims file resides with the Nashville, Tennessee, RO, and that RO subsequently granted service connection for several disabilities in a July 2014 rating decision, with a 60 percent combined rating effective in March 2011, and a 100 percent combined rating effective in June 2013.  See 38 U.S.C.A. §§ 1110, 1116, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.310, 3.400 (2014).  As applicable to this appeal, he was awarded compensation benefits in the amount of $1,108 per month for the period covered by the overpayment, i.e., from June 2012 to October 2012.  This amount exceeds the $1,021 in VA pension benefits he was paid monthly, before the overpayment was created.  

Thus, as a result of the July 2014 rating decision, the Veteran was awarded compensation benefits, which are not income-dependent, effective throughout the entire period covered by the overpayment.  Moreover, the amount of compensation due for that period ($1,108 per month) exceeds the amount of pension he was originally paid ($1,021), thereby eradicating the overpayment.  Accordingly, since the Veteran has now been found awarded compensation in an amount exceeding the amount of pension he was previously awarded in error, there is now no overpayment for that period.  In this regard, since he has now been awarded compensation for the entire period, the fact that he was in receipt of SSA benefits during that time period is irrelevant, because compensation is awarded regardless of income.  The assessed pension overpayment debt of $3,850 is no longer valid and is not owed by the Veteran.  Therefore, there is no overpayment, and the appeal is allowed on that basis.   


ORDER

An overpayment of VA pension in the amount of $3,850 is no longer a valid debt, and the Veteran does not owe this assessed debt.  The appeal is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


